Exhibit 10.33

Dated 25 November 2013

(and amended and restated on the First Amendment and Restatement Date and
further amended and restated on the Second Amendment and Restatement Date)

Wells Fargo Bank Northwest, National Association (not in its individual capacity
but as owner trustee for GAIF II Investment Sixteen, LLC)

(as the Seller)

- and -

MSN 39286 Pte. Ltd.

(as the Buyer)

 

 

AMENDED AND RESTATED AIRCRAFT SALE AGREEMENT

RELATING TO

ONE BOEING 777F AIRFRAME MSN 39286

AND TWO GE90 ENGINES

MSN 907006 and 907007

 

 

[*] Portions of this exhibit have been omitted pursuant to a Confidential
Treatment Request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONTENTS

 

                      Page  

1

 

Definitions and Interpretation

     1   

2

 

Agreement to Sell and Buy

     7   

3

 

Seller Conditions Precedent

     8   

4

 

Buyer Conditions Precedent

     8   

5

 

Purchase Price

     8   

6

 

Delivery and Acceptance

     9   

7

 

Termination; Return of Security Deposit

     12   

8

 

Tax

     14   

9

 

Default Interest

     15   

10

 

Indemnities

     16   

11

 

Costs and Expenses

     18   

12

 

Seller Representations

     19   

13

 

Acknowledgement and Disclaimer

     21   

14

 

Buyer Representations

     22   

15

 

Insurance

     23   

16

 

Authorisations and Fees

     23   

17

 

Intentionally Omitted

     24   

18

 

Assignments; Further Assurance

     24   

19

 

Payment Mechanics

     24   

20

 

Notices

     25   

21

 

Calculations and Certificates

     27   

22

 

Partial Invalidity

     27   

23

 

Remedies and Waivers

     27   

24

 

Amendments; Waiver

     27   

25

 

Counterparts

     27   

26

 

Entire Agreement

     28   

27

 

Time of the Essence

     28   

28

 

Brokers and Other Third Parties

     28   

29

 

Third Party Rights

     28   

30

 

Governing Law

     28   

31

 

Jurisdiction

     28   

32

 

Process Agent

     29   

33

 

Confidentiality

     29   

Schedule 1

  

Lease Documents

     31   

Schedule 2

  

Conditions Precedent

     34   

Schedule 3

  

Bill of Sale

     38   

Schedule 4

  

Delivery Acceptance Certificate

     39   

Schedule 5

  

Supplemental Rental Balance

     40   



--------------------------------------------------------------------------------

THIS AIRCRAFT SALE AGREEMENT (this “Agreement”) is made on 25 November 2013 (and
amended and restated on the First Amendment and Restatement Date and further
amended and restated on the Second Amendment and Restatement Date)

BETWEEN:

 

(1) Wells Fargo Bank Northwest, National Association, not in its individual
capacity but solely as owner trustee under that certain trust agreement dated as
of 16 September 2010 and made with GAIF II Investment Sixteen, LLC, a national
banking association organised and existing under the laws of the United States
of America with its principal place of business at 260 North Charles Lindbergh
Drive, MAC: U1240-026, Salt Lake City, Utah 84116, United States of America (the
“Seller”); and

 

(2) MSN 39286 Pte. Ltd., a company limited by shares incorporated under the laws
of the Republic of Singapore, whose registered office is at 1 Marina Boulevard
#28-00, One Marina Boulevard, Singapore (018989) (the “Buyer”).

IT IS AGREED AS FOLLOWS:

 

1 Definitions and Interpretation

 

  1.1 Definitions

In this Agreement the following words and expressions have the meanings set out
below:

“AAWW” means Atlas Air Worldwide Holdings, Inc.;

“Actual Purchase Price” has the meaning given to such term in clause 5.2;

“Additional Security Deposit” means the sum of [*];

“Aircraft” means the Airframe together with the Engines and, where the context
permits, the Technical Records;

“Airframe” means the Boeing 777F airframe with MSN 39286 together with any and
all Parts and, where the context permits, the Technical Records relating to such
airframe and such Parts;

“Airframe Warranties Assignment” means an assignment by the Seller to the Buyer,
without recourse and subject to any rights of the Lessee under the Lease and the
Sub-lessee under the Sub-Lease, of all of its right, title and interest in all
warranties provided by the Manufacturer in respect of the Aircraft;

“Authorisations” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;

“Aviation Authority” means the civil aviation authority of Belgium, or any
successor thereto;

“Base Purchase Price” has the meaning given to such term in clause 5.1;



--------------------------------------------------------------------------------

“Bill of Sale” means the bill of sale for the Aircraft substantially in the form
of Schedule 3;

“Business Day” means a day (other than a Saturday, Sunday or holiday scheduled
by law) on which banks are open for general business in London, United Kingdom
and New York, New York, United States of America;

“Buyer Conditions Precedent” means each of the items referred to in Part 2 of
Schedule 2;

“Buyer Guarantee” means the guarantee of certain of the Buyer’s and the Other
Aircraft Buyers’ obligations to the Seller and the Other Aircraft Sellers under
and pursuant to the Transaction Documents as specified therein, dated on or
about the date hereof executed by the Buyer Guarantor in favour of the Seller
and the Other Aircraft Sellers;

“Buyer Guarantor” means Titan Singapore Aircraft Leasing Pte. Ltd., a company
organised and existing under the laws of the Republic of Singapore;

“Default” has the meaning given to such term in the Lease;

“Delivery” means the transfer of title to the Aircraft from the Seller to the
Buyer in accordance with this Agreement;

“Delivery Acceptance Certificate” means a certificate substantially in the form
set out in Schedule 4;

“Delivery Date” means the date (being a Business Day) on which Delivery occurs;

“Delivery Location” means such location as may be agreed between the Seller and
the Buyer and coordinated with the Lessee where any Taxes arising from the
Delivery are mitigated;

“Delivery Payment” has the meaning given to such term in clause 5.4;

“Dollars” and “$” means the lawful currency of the United States of America;

“Economic Closing Date” means 27 September 2013;

“Effective Time Notice” has the meaning given to such term in the Novation
Agreement;

“Engine” means each of the General Electric GE90 model engines with MSNs 907006
and 907007 or any replacement therefor pursuant to and in accordance with the
Lease, in each case together with any and all Parts belonging to or installed in
such engine and, where the context permits, the Technical Records relating to
such engine and such Parts;

 

2



--------------------------------------------------------------------------------

“Engine Warranties Assignment” means an assignment by the Seller to the Buyer,
without recourse and subject to the rights of the Lessee under the Lease and the
Sub-lessee under the Sub-lease, of all of its right, title and interest in all
warranties provided by the Manufacturer in respect of the Engines;

“Existing Financing Documents” means the loan agreement and related agreements
with the Existing Financing Parties in relation to the financing of the Aircraft
by GAIF 16;

“Existing Financing Parties” means Wells Fargo Bank Northwest, National
Association (as security trustee), Credit Agricole Corporate and Investment Bank
(as facility agent and lender), DVB Bank SE, Norddeutsche Landesbank
Girozentrale and Westpac Banking Corporation;

“Existing Financing Releases” means the release documents to be entered into at
Delivery between the Seller, GAIF 16 and the Existing Financing Parties in
relation to the release of the security over the Aircraft;

“Final Delivery Date” has the meaning given to such term in clause 6.3;

“First Amendment and Restatement Date” means 20 December 2013;

“First Deed of Amendment and Restatement” means the deed of amendment and
restatement dated the First Amendment and Restatement Date between the Seller
and the Buyer relating to this Agreement;

“GAIF II” means Guggenheim Aviation Investment Fund II, LP;

“GAIF II [*]” means [*];

“GAIF 16” means GAIF II Investment Sixteen, LLC, the beneficiary of the Seller;

“GAP [*]” means [*];

“Governmental Authority” means any:

 

  (a) nation or government, any state or other political sub division thereof or
local jurisdiction therein;

 

  (b) any central bank (or similar monetary or regulatory authority) thereof;

 

  (c) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government; and

 

  (d) any corporation or other entity of which any of the above is a member or
to whose jurisdiction any thereof is subject or in whose activities any of the
above is a participant;

“Initial Security Deposit” means the sum of [*];

“Interest Rate” has the meaning given to such term in clause 5.2;

“Lease” means the lease agreement in respect of the Aircraft dated 25 May 2011
between the Seller and the Lessee as amended, assigned, transferred or restated
from time to time;

 

3



--------------------------------------------------------------------------------

“Lease Documents” means the documents which are listed in Schedule 1;

“Lessee” means TNT Transport International B.V., a company incorporated under
the laws of The Netherlands;

“Losses” means any claim, loss, liability, fine, penalty, damages, cost,
expense, fee, suit, judgment, proceeding, order or other sanction;

“Manufacturer” means, in relation to the Airframe, The Boeing Company and, in
relation to the Engines, General Electric Company;

“MSN” means manufacturer’s serial number;

“Novation Agreement” means the novation agreement entered into or to be entered
into between the Buyer, the Seller and the Lessee in relation to the novation of
the Lease;

“Other Aircraft” means each of the two Boeing 777F aircraft with MSNs 38969 and
37138 in each case as is more particularly defined as the “Aircraft” in the
Other Aircraft Sale Agreement relating thereto;

“Other Aircraft Buyer” means, as applicable, MSN 37138 Ltd. or MSN 38969 Ltd.;

“Other Aircraft Sale Agreement” means, with respect to each of the Other
Aircraft, the amended and restated aircraft sale agreement in respect thereof
dated the date hereof and made between the applicable Other Aircraft Buyer and
the applicable Other Aircraft Seller;

“Other Aircraft Seller” means, as applicable, (i) Wells Fargo Bank Northwest,
National Association (not in its individual capacity but as owner trustee for
GAIF II Investment Twenty-Eight, LLC) or (ii) Wells Fargo Bank Northwest,
National Association (not in its individual capacity but as owner trustee for
GAIF II Investment Nineteen, LLC);

“Parts” means, whether or not from time to time installed on the Airframe or the
Engines, any and all appliances, accessories, computers, instruments,
assemblies, modules, components and other items of equipment (other than a
complete Engine) that are furnished with any of the Airframe or the Engines at
Delivery, and, where the context permits, such of the Technical Records as
relate thereto;

“Party” means a party to this Agreement;

“Permitted Liens” means (i) the Lease and the Sub-lease, (ii) Security permitted
under the Lease or the Sub-Lease (other than Security which relates to the
Seller’s financing of the Aircraft), (iii) Security that the Lessee is obligated
under the Lease to discharge and (iv) any other Security created by or through
Buyer at Delivery.

“Relevant Period” has the meaning given to such term in clause 15.1;

“Rental” has the meaning given to such term in the Lease;

 

4



--------------------------------------------------------------------------------

“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation of
enforcement by laws relating to bankruptcy, insolvency, liquidation,
reorganisation, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors, the time barring of claims under
any applicable limitation acts and the possibility that a court may strike out
provisions of a contract as being invalid for reasons of oppression, undue
influence or similar reasons and any other reservations or qualifications of law
(but not of fact) expressed in any legal opinions provided as conditions
precedent under this Agreement in relation to the law in force on the date of
such opinions;

“Right of [*]” means [*];

“Scheduled Delivery Date” has the meaning given to such term in clause 6.3;

“Second Amendment and Restatement Date” means 3 January 2014;

“Second Deed of Amendment and Restatement” means the second deed of amendment
and restatement dated the Second Amendment and Restatement Date between the
Seller and the Buyer relating to this Agreement.

“Security” means any mortgage, charge, pledge, lien, statutory or other right in
rem, hypothecation, assignment, security interest, lease, option, title
retention, preferential right or trust or any encumbrance of any kind having the
effect of securing any obligation of any person or preferring any creditor
(including rights of set off, reciprocal fee arrangements and defeasance) and
any rights of forfeiture, confiscation or detention;

“Security Deposit” means the Initial Security Deposit and the Additional
Security Deposit;

“Seller Conditions Precedent” means each of the items referred to in Part 1 of
Schedule 2;

“Seller Indemnitees” means the Seller, Guggenheim Aviation Partners, LLC,
Guggenheim Aviation Partners Limited, GAIF II, GAIF 16, each of the Existing
Financing Parties as financing parties and each of their respective assigns,
successors, officers, directors, shareholders, subsidiaries, partners, members,
managers, affiliates, employees, servants, agents and contractors;

“Sub-lease” means the sub-lease agreement in respect of the Aircraft dated
30 March 2012 between the Lessee and the Sub-lessee, as amended, assigned,
transferred or restated from time to time;

“Sub-lessee” means TNT Airways S.A., a company incorporated under the laws of
Belgium;

“Supplemental Rental” has the meaning given to such term in the Lease;

“Supplemental Rental Balance” means, in relation to each category of
Supplemental Rental payable by the Lessee pursuant to the Lease, an amount equal
to the aggregate amount of applicable Supplemental Rental paid by Lessee
pursuant to the Lease prior to the date of this Agreement.

“Supplementary Security Deposit” means the sum of [*];

 

5



--------------------------------------------------------------------------------

“Tax” means any tax, customs duty, levy, impost, duty or other charge or
withholding of a similar nature in any jurisdiction (including any deferred tax
and any penalty or interest payable in connection with any failure to pay or
delay in paying any of the same) and “Taxes” shall be construed accordingly;

“Tax Indemnitees” means the Seller Indemnitees other than the Existing Financing
Parties and each of their respective assigns, successors, officers, directors,
shareholders, subsidiaries, partners, members, managers, affiliates, employees,
servants, agents and contractors;

“Technical Records” has the meaning given to such term in the Lease;

“Total Loss” means:

 

  (a) the actual, constructive, arranged or total loss of the Aircraft or
Airframe being agreed by insurers;

 

  (b) the Aircraft or Airframe being destroyed, damaged beyond economic repair
or becoming permanently unfit for normal use for any reason (including any
damage to the Aircraft or Airframe or it being requisitioned for use where the
insurers agree a total loss settlement);

 

  (c) the Aircraft or Airframe being requisitioned for title, confiscated,
detained, forfeited, compulsorily purchased or requisitioned for hire; or

 

  (d) the Aircraft or Airframe being hijacked, stolen or disappearing for 30
days or longer;

“Transaction Documents” means this Agreement, the First Deed of Amendment and
Restatement, the Second Deed of Amendment and Restatement, the Bill of Sale, the
Buyer Guarantee, the GAIF II [*], the GAP [*], the Delivery Acceptance
Certificate, the Novation Agreement, the Effective Time Notice, the Warranty
Assignments and any other document specified as such and by mutual agreement of
the Parties;

“VAT” means any value added tax and/or any goods and services, sales or turnover
tax, imposition or tax of a similar nature;

“Warranty Assignments” means the Airframe Warranties Assignment and the Engine
Warranties Assignment.

 

  1.2 Interpretation:

 

  (a) Unless a contrary indication appears, any reference in this Agreement to:

 

  (i) any Party shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

 

  (ii) any agreement, instrument or document include references to such
agreement, instrument or document as amended, supplemented, novated, re-enacted
and/or restated;

 

6



--------------------------------------------------------------------------------

  (iii) a provision of law includes references to such provision as re-enacted,
amended or extended and any subordinate legislation made under it;

 

  (iv) clauses, paragraphs and Schedules shall be construed as references to
clauses and paragraphs of, and Schedules to, this Agreement;

 

  (v) “including” shall not be construed restrictively but shall mean
“including, without prejudice to the generality of the foregoing”; and

 

  (vi) a “person” shall include any individual, company, corporation, firm,
partnership, joint venture association, organisation, institution, authority,
trust or agency, whether or not having a separate legal personality.

 

  (b) The index and any headings, sub-headings or footnotes in this Agreement
are for ease of reference only and shall be ignored in construing this
Agreement.

 

  (c) Any consent, waiver or approval required from the Seller under this
Agreement must be in writing and will be of no effect if not in writing.

 

2 Agreement to Sell and Buy

 

  2.1 Agreement to Sell and Buy: Subject to the terms of this Agreement, the
Seller agrees to sell and deliver to the Buyer, and the Buyer agrees to buy and
accept from the Seller, the Aircraft with the benefit of the Lease on the
Delivery Date in an “as is where is” condition at the Delivery Location for the
Actual Purchase Price. The transfer to and assumption by the Buyer of the rights
and obligations of the Seller under the Lease shall take effect concurrently
with Delivery in accordance with the terms of the Novation Agreement.

 

  2.2 Title: Subject to the terms of this Agreement, on Delivery, the Seller
shall transfer title to the Aircraft to the Buyer with full title guarantee free
and clear of any Security other than Permitted Liens.

 

  2.3 Risk: All risk of loss or destruction of, or damage to, the Aircraft shall
(as between the Seller and the Buyer) pass from the Seller to the Buyer on
Delivery.

 

  2.4 Warranties: On Delivery, the Seller and the Buyer shall enter into the
Airframe Warranties Assignment and the Engine Warranties Assignment. The Seller
agrees to give notice of (i) the Airframe Warranties Assignment to the relevant
Manufacturer and use reasonable endeavours to deliver the consent of such
Manufacturer to such assignment at or prior to Delivery and (ii) the Engine
Warranties Agreement to the relevant Manufacturer and use reasonable endeavours
to deliver the consent of such Manufacturer to such assignment at or prior to
Delivery.

 

  2.5 Lease Documents: Following execution of this Agreement, the Seller will
not amend, vary, novate or assign, or waive any material requirement under or
exercise any material discretion or give any material consent or material
approval under the Lease Documents without the prior written consent of the
Buyer (not to be unreasonably withheld or delayed).

 

7



--------------------------------------------------------------------------------

3 Seller Conditions Precedent

 

  3.1 Seller Conditions Precedent: The Seller shall only be obliged to sell and
deliver the Aircraft to the Buyer if each of the Seller Conditions Precedent has
been satisfied (or waived or deferred pursuant to clause 3.2) on or before
Delivery.

 

  3.2 Waiver: The Seller Conditions Precedent are for the sole benefit of the
Seller and may be waived or deferred, in whole or in part and with or without
conditions, by the Seller in its absolute discretion.

 

4 Buyer Conditions Precedent

 

  4.1 Buyer Conditions Precedent: The Buyer shall only be obliged to buy and
accept the Aircraft from the Seller if each of the Buyer Conditions Precedent
has been satisfied (or waived or deferred pursuant to clause 4.2) on or before
Delivery.

 

  4.2 Waiver: The Buyer Conditions Precedent are for the sole benefit of the
Buyer and may be waived or deferred, in whole or in part and with or without
conditions, by the Buyer in its absolute discretion.

 

5 Purchase Price

 

  5.1 Purchase Price: The purchase price of the Aircraft shall be [*] (the “Base
Purchase Price”), subject to adjustment as set forth below and payable in
accordance with clause 5.4. The Base Purchase Price is based on an assumed
Dollar amortising LIBOR swap rate with an average life of [*] years of [*]% (the
“Reference Interest Rate”).

 

  5.2 Purchase Price Adjustment. The Base Purchase Price shall be:

 

  (a) either (i) reduced by [*] for each basis point that the Dollar-amortising
Libor swap rate with an average life of [*] years (pay fixed, receive floating)
on [*] with reference to Bloomberg page IRSB18 using the [*] (the “Interest
Rate”) exceeds the Reference Interest Rate, or (ii) increased by [*] for each
basis point that the Reference Interest Rate exceeds the Interest Rate. The
adjustments described in this clause 5.2(a) will be calculated to one tenth of a
basis point. The adjustment factor of [*] will accordingly be prorated, being
[*] for every tenth of a basis point; and then

 

  (b) reduced further by an amount equal to the portion of any Rental paid, or
to be paid, by the Lessee under the Lease (pro-rated on a daily basis) which is
allocable to the period commencing on, and including, the Economic Closing Date
and ending on, but excluding, the Delivery Date; and then

 

  (c) reduced further by any amount of Rental received by the Seller in respect
of the period from (and including) the Delivery Date to the end of the monthly
invoice period during which the Delivery Date occurs; and then

 

8



--------------------------------------------------------------------------------

  (d) increased by the amount of interest accrued on the Base Purchase Price for
the period commencing on, and including, the Economic Closing Date and ending
on, but excluding, the Delivery Date, at the rate of [*]% ([*] per cent) per
annum, calculated on the basis of the number of actual days elapsed.

(such Base Purchase Price, as so adjusted, the “Actual Purchase Price”).

 

  5.3 Calculation of the Actual Purchase Price. On the date falling three
Business Days prior to the Delivery Date, the Seller shall deliver to the Buyer
a statement showing its calculation of the Actual Purchase Price. Unless the
Buyer, at least one Business Day prior to the Delivery Date, notifies the Seller
in writing that it objects to the Seller’s calculation of the Actual Purchase
Price, specifying the basis for such objection, the Seller’s calculation shall
become final, binding and conclusive upon the Parties for purposes of this
Agreement (absent any delay in the actual Delivery Date). In the event the Buyer
timely notifies the Seller of a disagreement in the calculation, the Parties
will endeavour to resolve any discrepancies in the Actual Purchase Price
calculation prior to the Delivery Date and, in any event, by the Final Delivery
Date. For the avoidance of doubt, if after determination of the Actual Purchase
Price in accordance with clause 5.2, the Delivery Date is changed, the final
determination of the Actual Purchase Price under clause 5.2 shall be made three
Business Days prior to the actual Delivery Date.

 

  5.4 Payment of the Purchase Price: Subject to the terms of this Agreement, at
Delivery, the Buyer shall pay to the Seller by wire transfer of immediately
available funds an amount equal to the Actual Purchase Price, less (i) the
Security Deposit (ii) the Supplementary Security Deposit and (iii) the sum of
all the Supplemental Rental Balances as at the Delivery Date (which amount shall
be confirmed by the Seller and the Lessee pursuant to the Novation Agreement),
(the “Delivery Payment”). Receipt by the Seller of the Delivery Payment in full
shall satisfy pro tanto the Buyer’s obligation to pay the Actual Purchase Price
hereunder.

 

  5.5 Security Deposit and Supplementary Security Deposit: The Buyer shall pay
the Security Deposit and the Supplementary Security Deposit to the Seller to
secure the Buyer’s performance of its obligations under this Agreement. Each of
the Security Deposit and the Supplementary Security Deposit shall be the
property of the Seller once the Seller has received it. The Seller hereby
acknowledges that it has received the Security Deposit and the Supplementary
Security Deposit from the Buyer.

 

  5.6 Interest on Security Deposit and Supplementary Security Deposit: All
interest accruing on the Security Deposit and the Supplementary Security Deposit
shall be for the account of the Seller.

 

6 Delivery and Acceptance

 

  6.1 Delivery: Subject to the terms and conditions of this Agreement, the
Seller shall, on the Delivery Date, tender the Aircraft for Delivery and effect
the transfer of title to the Aircraft to the Buyer by executing and delivering
to the Buyer the Bill of Sale. Delivery will occur when all the Buyer Conditions
Precedent and all the Seller Conditions Precedent have been satisfied, deferred
or waived.

 

9



--------------------------------------------------------------------------------

  6.2 Acceptance: Subject to the terms and conditions of this Agreement, upon
the Seller tendering the Aircraft for Delivery pursuant to clause 6.1, the Buyer
shall accept the Aircraft and shall evidence such acceptance by executing and
delivering to the Seller the Delivery Acceptance Certificate.

 

  6.3 Delivery Date: Each Party currently anticipates that Delivery will take
place on 7 January 2014 or as soon as reasonably practicable thereafter as
agreed by the Parties (the “Scheduled Delivery Date”). The Seller and the Buyer
shall keep each other reasonably apprised as to the actual expected Delivery
Date. Delivery shall not occur later than 15 January 2014 (or such later date as
the Seller and the Buyer may agree) (the “Final Delivery Date”).

 

  6.4 Delivery Location: The Buyer acknowledges that the Aircraft is in the
possession of the Sub-lessee and shall be legally tendered for sale and delivery
by the Seller without any transfer of physical possession. Notwithstanding the
foregoing, Delivery shall occur while the Aircraft is located at the Delivery
Location.

 

  6.5 Delay:

 

  (a) Subject to clause 6.5(b), neither Party shall be responsible to the other
Party for any direct or indirect Losses the other Party suffers as a result of
any delay or failure in Delivery, including, without limitation, any failure of
the Lessee or the Sub-lessee to co-operate with Delivery.

 

  (b) If:

 

  (i) Delivery does not occur on the Scheduled Delivery Date for any reason
other than failure by the Seller or GAIF II to observe, perform or fulfil any of
its obligations under this Agreement (unless such failure is caused by, or
results from, any act or omission of the Buyer, the Buyer Guarantor, the Lessee
or the Sub-lessee); and

 

  (ii) as a result of such failure, GAIF 16 is required to indemnify, or
otherwise compensate, any Existing Financing Party for any losses suffered by
such Existing Finance Party as a result of the loan advanced by such Existing
Finance Party to GAIF 16 (the “Loan”) not being prepaid on the Scheduled
Delivery Date,

the Buyer shall, within seven days of demand, pay to GAIF 16 an amount equal to:

 

  (A)

the interest accruing on an amount equal to the aggregate of the principal
amount of the Loan payable by GAIF 16 to the Existing Financing Parties on the
Scheduled Delivery Date, accrued interest thereon and any breakage costs payable
in connection with such prepayment in respect of the period commencing on (and
including) the Scheduled Delivery Date and ending on (and excluding) the earlier
of (i) the Delivery Date and (ii) the date of termination of this Agreement (the
“Calculation Period”) at the

 

10



--------------------------------------------------------------------------------

  rate of interest per annum equal to the higher of (x) 6.865% and (y) the LIBOR
rate then applicable to the prepayment amount pursuant to the terms of the loan
agreement entered into between GAIF 16 and the Existing Financing Parties plus
4.875%; less

 

  (B) the interest accruing on the Base Purchase Price in accordance with clause
5.2(d) during the Calculation Period.

 

  (c) All interest amounts to be calculated pursuant to clause 6.5(b) shall
accrue from day to day and be calculated on the basis of a year of 360 days and
the actual number of days elapsed during the Calculation Period.

 

  (d) Any demand for payment made by GAIF 16 pursuant to clause 6.5(b) shall be
accompanied by a statement setting out in reasonable detail the calculation of
the amount so demanded.

 

  6.6 Cape Town:

 

  (a) Unless and until the Aircraft has been delivered by the Seller to the
Buyer in accordance with this Agreement, the Buyer shall not seek to, nor be
entitled to, register any interest in the Airframe or any Engine at the
international registry (the “IR”) located in Dublin, Ireland, established
pursuant to the Convention on International Interests in Mobile Equipment, and
the Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment, in each case adopted on November 16,
2001, at a diplomatic conference in Cape Town, South Africa Cape Town
Convention.

 

  (b) At or after Delivery, the Seller will cooperate with the Buyer to
(i) register a contract of sale in respect of the Airframe and each of the
Engines with the international registry, (ii) cause Wells Fargo Bank Northwest,
National Association to discharge its existing international interests in
respect of the Airframe and each of the Engines then registered with the IR and
(iii) if permitted by applicable law, cause new international interests created
by the Novation Agreement to be registered with the IR with the Lessee as Debtor
and the Buyer as creditor (it being understood that this registration will be
for notice purposes only). The Seller’s co-operation will include the Seller
being, at its own expense, a Transacting User Entity approved by the IR at
Delivery.

 

  6.8 Buyer’s Financing:

 

  (a) The Buyer shall keep the Seller reasonably apprised of the status and
estimated closing date of its financing related to the Aircraft, provided that
the Buyer shall not be obligated to disclose any confidential information to the
Seller.

 

  (b) Nothing in this clause 6.8 shall be construed to restrict, modify, waive
or in any way affect the Buyer’s right to terminate this Agreement pursuant to
clause 7.2(a).

 

11



--------------------------------------------------------------------------------

7 Termination; Return of Security Deposit/Supplementary Security Deposit

 

  7.1 Termination by Either Party: Either Party may terminate this Agreement by
written notice to the other Party upon the occurrence of any of the following:

 

  (a) [intentionally deleted];

 

  (b) on or before Delivery, a Total Loss occurs;

 

  (c) if, on or before Delivery, it becomes unlawful in any applicable
jurisdiction for (i) either the Buyer or the Seller to perform any of its
respective obligations under this Agreement or any other document or agreement
to be entered into pursuant to this Agreement, (ii) the Buyer Guarantor to
perform any of its obligations under the Buyer Guarantee or (iii) GAIF II to
perform any of its obligations under the GAIF II [*]; or

 

  (d) Delivery has not occurred on or prior to the Final Delivery Date;
provided, however, that the right to terminate this Agreement under this clause
7.1(d) shall not be available to a Party whose failure to observe, perform or
fulfil any of its obligations under this Agreement has been the cause of, or
resulted in, the failure of Delivery to occur on or before such date (unless
such failure results from, or is caused by, an act or omission of the other
Party or any third party (other than in the case of the Seller, GAIF II or in
the case of the Buyer, the Buyer Guarantor)).

 

  7.2 Buyer Termination: The Buyer may terminate this Agreement as follows:

 

  (a) on or prior to 6.00 p.m. (New York time) on 20 December 2013, the Buyer
provides written notice to the Seller that the Buyer has not secured financing
for the Aircraft in form and substance acceptable to it;

 

  (b) the Buyer provides written notice to the Seller at any time prior to
Delivery following the occurrence of any of the following:

 

  (i) on or before Delivery, the Aircraft suffers damage requiring repairs
costing in excess of [*] which is not rectified on or prior to the Final
Delivery Date to the Buyer’s reasonable satisfaction; or

 

  (ii) the Seller breaches any of its obligations, covenants, representations or
warranties under this Agreement or any other Transaction Document (unless
occasioned by an act or omission on the part of the Buyer or the Buyer
Guarantor) and the same has not been cured to the satisfaction of the Buyer
within five Business Days after the date on which the Buyer notifies the Seller
in writing of such failure (it being understood that this Agreement may not be
terminated pursuant to this clause if such breach is cured during such five
Business Day period).

 

  7.3

Seller Termination: The Seller may terminate this Agreement by written notice to
the Buyer if the Buyer breaches any of its obligations, covenants,
representations or warranties under this Agreement or any other Transaction

 

12



--------------------------------------------------------------------------------

  Document (unless such breach is occasioned by an act or omission on the part
of the Seller or GAIF II) and the same has not been cured to the satisfaction of
the Seller within five Business Days after the date on which the Seller notifies
the Buyer in writing of such failure (it being understood that this Agreement
may not be terminated pursuant to this clause if such breach is cured during
such five Business Day period).

 

  7.4 Return of Security Deposit and Supplementary Security Deposit:

 

  (a) If this Agreement is terminated pursuant to clause 7.1(d) (but only in
circumstances where the Buyer has failed to satisfy the Seller Conditions
Precedent (other than solely as a consequence of circumstances beyond the
control of either of the Parties, GAIF II or the Buyer Guarantor)) or pursuant
to clause 7.3, the Seller shall be entitled to retain the Security Deposit.

 

  (b) If this Agreement is terminated pursuant to:

 

  (i) clause 7.1(c);

 

  (ii) clause 7.1(d), but only in circumstances where the Buyer has:

 

  (A) failed to satisfy the Seller Conditions Precedent (except if such failure
was solely a consequence of circumstances beyond the control of either of the
Parties, GAIF II or the Buyer Guarantor other than a failure of the Seller
Condition Precedent referred to in paragraph B7 of Part 1 of Schedule 2 due to a
default occurring after 20 December 2013); or

 

  (B) terminated this Agreement pursuant to clause 7.1(d) because the Seller has
failed to satisfy one or more of the Buyer Conditions Precedent referred to in
paragraphs B2 and B3 of Part 2 of Schedule 2 (but only if the relevant damage or
Default occurs after 20 December 2013 and irrespective of whether or not any
other Buyer Conditions Precedent have not then been satisfied);

 

  (iii) clause 7.2(b)(i) due to relevant damage occurring after 20 December
2013; or

 

  (iv) clause 7.3,

the Seller shall be entitled to retain the Supplementary Security Deposit.

 

  (c) If the Seller retains the Security Deposit or the Supplementary Security
Deposit in accordance with clause 7.4(a) or (b) (as the case may be), the Seller
shall apply the Security Deposit and/or the Supplementary Security Deposit as
liquidated damages in full satisfaction of its Losses resulting from the
relevant termination. Each of the Seller and the Buyer acknowledges the
difficulty in calculating the Losses the Seller would suffer in such a case, and
the Seller and the Buyer have agreed that the Security Deposit and/or the
Supplementary Security Deposit (as the case may be) is a fair and genuine
estimate of such Losses.

 

  (d) If this Agreement is terminated for any other reason, the Seller shall pay
to the Buyer an amount equal to the aggregate of the Security Deposit and the
Supplementary Security Deposit received by the Seller (without accrued interest)
no later than the third Business Day after such termination.

 

13



--------------------------------------------------------------------------------

  7.5 Effect of Termination; Sole Remedy: If this Agreement is terminated in
accordance with this clause 7, this Agreement shall be of no further force and
effect and neither the Buyer nor the Seller shall have any further obligation to
the other hereunder, except that this clause 7.5 and clauses 6.5(b), 7.4, 8, 10,
31, 32 and 33 shall survive such termination. If the Seller is entitled to
retain the Security Deposit and/or the Supplementary Security Deposit as set
forth herein, retention of such amount shall constitute the Seller’s sole and
exclusive remedy in connection with the termination of this Agreement, and the
Buyer shall have no further obligation or liability to the Seller in respect of
the Aircraft, this Agreement or any of the transactions contemplated hereby
other than pursuant to clause 6.5(b) or 33.

 

8 Tax

 

  8.1 Indemnity

 

  (a) The Buyer shall pay and indemnify the Tax Indemnitees on an after-tax
basis from and against any Taxes, VAT and/or costs and expenses assessed against
or upon such Tax Indemnitee or the Aircraft by any Governmental Authority
resulting from or arising in connection with the sale and delivery of the
Aircraft and any Taxes, VAT and/or costs and expenses assessed against the Tax
Indemnitees which are attributable to any payment made by the Buyer pursuant to
this clause 8.1(a).

 

  (b) Clause 8.1(a) shall not apply with respect to Taxes (i) assessed on a Tax
Indemnitee under the law of the jurisdiction in which such Tax Indemnitee is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Tax Indemnitee is treated as resident for tax purposes if that Tax is imposed on
or calculated by reference to the net income received or receivable (but not any
sum deemed to be received or receivable) by such Tax Indemnitee or the profits
or gains of such Tax Indemnitee in its jurisdiction of incorporation,
(ii) arising as a result of gross negligence, breach of agreement or wilful
misconduct of the relevant Tax Indemnitee or (iii) imposed on or levied against
a Tax Indemnitee relating to any period prior to Delivery or to any act,
transaction, matter, event or circumstance which occurred prior to Delivery.

 

  (c) Notwithstanding the foregoing (and without prejudice to clause 10.3), the
Parties shall reasonably cooperate to effect Delivery at a time when the
Aircraft is located in a jurisdiction that will not impose any Taxes on either
Party or any Tax Indemnitee, the Transaction Documents or the Aircraft.

 

14



--------------------------------------------------------------------------------

  8.2 Stamp taxes: The Buyer shall pay and indemnify, within seven days of
demand, the Seller against any cost, loss or liability that the Seller incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Transaction Document.

 

  8.3 VAT:

 

  (a) All consideration expressed to be payable under this Agreement by the
Buyer shall be deemed to be exclusive of any VAT. If VAT is chargeable on any
supply made by the Seller to the Buyer in connection with this Agreement, the
Buyer shall pay to the Seller (in addition to and at the same time as paying the
consideration) an amount equal to the amount of VAT.

 

  (b) Where this Agreement requires the Buyer to reimburse the Seller for any
costs and expenses, the Buyer shall also at the same time pay and indemnify the
Seller against all VAT incurred by the Seller in respect of the costs or
expenses to the extent that the Seller reasonably determines that it is not
entitled to credit or repayment of the VAT.

 

  8.4 Mitigation: The Seller shall, in consultation with the Buyer, take
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to this clause 8
provided that:

 

  (a) the Seller shall not be under any obligation to take any such action if,
in its reasonable opinion acting in good faith, to do so would have a material
adverse effect on its business, operations or financial condition or the
financial basis under which, amongst other things, the Transaction Documents
have been entered into or would entail any material cost or expense to the
Seller (unless the Seller shall have been indemnified or otherwise secured to
its satisfaction); and

 

  (b) the Seller shall not be under any obligation to achieve any particular
result and shall not incur any liability to the Buyer or any other person by
virtue of the steps taken or such steps resulting in less than complete
mitigation.

 

  8.5 Buyer Conditions Precedent: For the avoidance of doubt, the Buyer
Conditions Precedent set out in paragraph B5 of Part 2 of Schedule 2 shall not
be satisfied if the Buyer is not satisfied that it does not have any liability
to Taxes and/or VAT in connection with the delivery and sale of the Aircraft.

 

9 Default Interest

 

  9.1 Default interest:

 

  (a) If the Buyer fails to pay any amount payable by it under this Agreement on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which
is two per cent. higher than the number which is the arithmetic mean of the
rates of interest per annum (rounded up to the nearest four decimal points) at
which, at or about 11.00 a.m. on the due date, Dollar deposits are offered for a
period of three months on the Telerate “LIBOR” page. Any interest accruing under
this clause 9.1 shall be payable by the Buyer on demand by the Seller.

 

  (b) Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each month but will remain
immediately due and payable.

 

15



--------------------------------------------------------------------------------

  9.2 Notification of rates of interest: The Seller shall promptly notify the
Buyer of the determination of a rate of interest under this Agreement.

 

10 Indemnities

 

  10.1 Currency indemnity:

 

  (a) Each of the Buyer and the Seller shall, within seven days of demand,
indemnify the other Party against any Loss such Party suffers if:

 

  (i) it receives an amount relating to the other Party’s obligations under this
Agreement in a different currency from that in which payments should be made
under this Agreement; or

 

  (ii) it pays a judgment or claim in a different currency from that in which
payments should be made under this Agreement.

 

  (b) Each Party waives any right to pay any amount under this Agreement in a
currency which is different from the currency shown in this Agreement.

 

  10.2 General Indemnity:

 

  (a) The Buyer shall indemnify and hold harmless each Seller Indemnitee against
any Losses suffered or incurred (regardless of when the same are suffered or
incurred) arising out of or in any way connected with the purchase, manufacture,
ownership, possession, registration, performance, transportation, management,
sale, control, inspection, use or operation, design, condition, testing,
delivery, leasing, maintenance, repair, service, modification, overhaul,
replacement, removal or redelivery of the Aircraft, or any loss of or damage to
the Aircraft or relating to any loss or destruction of or damage to any
property, or death of or injury to any person caused by, relating to or arising
from or out of (in each case whether directly or indirectly) any of the
foregoing matters and regardless of when the same arises or occurs, or whether
it arises out of or is attributable to any act or omission, negligent or
otherwise, of any Seller Indemnitee.

 

  (b) Clause 10.2(a) shall not apply to Losses in relation to any particular
Seller Indemnitee to the extent that such Losses:

 

  (i) arise out of any act, omission or circumstance occurring prior to Delivery
or after the end of the Relevant Period;

 

  (ii) are caused by such Seller Indemnitee’s gross negligence or wilful
misconduct;

 

16



--------------------------------------------------------------------------------

  (iii) are the result of a failure by the Seller Indemnitee to comply with any
of its express obligations under this Agreement (unless such failure is caused
by a failure by the Buyer to comply with any of its express obligations under
this Agreement);

 

  (iv) are the result of any representation and warranty given by the Seller
Indemnitee not being true and correct; or

 

  (v) are covered by an indemnity from the Lessee under the Lease Documents or
by an indemnity provided by any subsequent lessee, owner or operator of the
Aircraft in a form acceptable to the Seller;

 

  (vi) represent a Tax or loss of Tax benefits; or

 

  (vii) arise as a consequence of any patent or intellectual property right in
or to the Aircraft, any Engine or any Part for which the Buyer does not have
recourse against either Manufacturer under a related indemnity or warranty.

 

  10.3 Indemnification Procedure: The following procedures shall apply to any
claim made by any Seller Indemnitee pursuant to clause 8 or 10.2:

 

  (a) Notice. The relevant Seller Indemnitee shall provide written notice (the
“Claim Notice”) to the Buyer within 10 Business Days after it becomes aware of
facts giving rise to a claim by it for indemnification under clause 8 or 10.2
(the “Claim”). The Claim Notice shall specify in reasonable detail the nature
and basis of the Claim (including, in the case of a Third Party Claim (defined
below), the name of the party making such Third Party Claim, to the extent
known). The Buyer shall have a period of 10 Business Days to reply to such
Notice of Claim. If the Buyer does not respond to such claim within such
10-Business Day period (including by making payment), the Buyer will be deemed
to have rejected such Claim, in which event the person claiming indemnification
hereunder will be free to pursue such remedies as may be available to it.

 

  (b)

Third Party Claims. In the event of the assertion by any third party of a claim
against a Seller Indemnitee which gives rise to a claim for indemnification
under this Agreement (“Third Party Claims”), the Buyer will have the right, at
its cost and expense and subject to the terms of this clause 10.3(b), to assume
the defence thereof including the appointment and selection of counsel. If the
Buyer elects to assume the defence of any Third Party Claim, it shall within 30
days notify the Seller Indemnitee in writing of its intent to do so. In the
event the Buyer exercises its right to undertake the defence against any such
Third Party Claim as provided above, the Seller Indemnitee shall cooperate with
the reasonable requirements of the Buyer in such defence and make available to
the Buyer all witnesses, pertinent records, materials and information in such
party’s possession or under its control relating thereto as may be reasonably
required by the Buyer (save to the extent that such information is bound by a
duty of confidentiality based on the written opinion of counsel), and the
relevant Seller Indemnitee may participate by its own counsel and at its own
expense in defense of such Third Party Claim.

 

17



--------------------------------------------------------------------------------

  Except for the settlement of a Third Party Claim which involves the payment of
money only which is to be paid in full by the Buyer, no Third Party Claim for
which the Buyer has elected to defend may be settled by the Buyer without the
prior written consent of the relevant Seller Indemnitee, which consent shall not
be unreasonably withheld or delayed (it being understood that a Seller
Indemnitee shall have sole discretion in relation to settlement of any claim
involving criminal liability of such Seller Indemnitee). Notwithstanding the
foregoing, in order to assume the defence of a Third Party Claim the Buyer shall
have agreed to fully indemnify the relevant Seller Indemnitee on demand in
respect of any fees, costs or expenses suffered or incurred by such Seller
Indemnitee as a result of the relevant Third Party Claim or in connection with
any action taken by the Buyer in connection therewith provided that the relevant
Seller Indemnitee shall not be prohibited by the foregoing provisions from
settling or paying any Third Party Claim immediately if it is under a legal
obligation (based on the written opinion of counsel) to do so and such
settlement or payment shall not impair its rights to indemnity under this
Agreement.

 

  (c) Notification and Information: The Buyer shall provide such information
regarding the defence of the Third Party Claim as any affected Seller Indemnitee
may from time to time reasonably request.

 

  (d) Subrogation. The Buyer shall be subrogated to a Seller Indemnitee’s rights
of recovery to the extent of any Losses satisfied by the Buyer. The relevant
Seller Indemnitee shall (provided that the Buyer has agreed to fully indemnify
such Seller Indemnitee on demand in respect of any fees, costs or expenses
suffered or incurred by such Seller Indemnitee as a result of any such action
taken by the Buyer) permit the Buyer to use the name of such Seller Indemnitee
and the names of such Seller Indemnitee’s affiliates in any transaction or
proceeding to enforce such rights and such Seller Indemnitee shall use
reasonable efforts (at the cost of Buyer) to execute and deliver such
instruments and papers as are necessary to assign such rights and assist in the
exercise thereof, including access to books and records with respect to such
Losses.

 

  (d) Reduction of Losses. To the extent any Losses of a Seller Indemnitee are
reduced by receipt of payment (i) under insurance policies which are not subject
to retroactive adjustment or other reimbursement to the insurer in respect of
such payment or (ii) from third parties not affiliated with the relevant Seller
Indemnitee, such payments (net of the expenses of the recovery thereof) shall be
credited against such Losses and, if indemnification payments shall have been
received prior to the collection of such proceeds, the relevant Seller
Indemnitee shall remit to the Buyer the amount of such proceeds (net of the cost
of collection thereof) to the extent of indemnification payments received in
respect of such Losses.

 

11 Costs and Expenses

 

  11.1

Transaction expenses: Each Party shall bear its own costs and expenses in
connection with the transactions contemplated by the Transaction Documents,
including, without limitation, the fees of external legal, tax and any other
advisors (save that the Buyer shall bear the legal fees and expenses incurred by
the Seller

 

18



--------------------------------------------------------------------------------

  in connection with the preparation, negotiation and execution of the First
Deed of Amendment and Restatement in an amount of £1,700 (excluding any
applicable VAT)). The Seller shall bear the reasonable and properly incurred
costs of the Lessee in connection with the Novation Agreement and the
documentation and matters ancillary thereto, provided that the Seller shall not
be responsible for (i) any costs of the Lessee that are attributable to the
Buyer’s arrangements for financing the acquisition of the Aircraft hereunder or
any change in the leasing structure requested by or on behalf of the Buyer,
(ii) the provision or cost of any legal opinions for the benefit of the Buyer’s
and/or its financiers in relation to the Lessee, its obligations under the
Novation Agreement and such other documents to which the Lessee may be a party
in connection therewith and/or the state of registration of the Aircraft.

 

  11.2 Enforcement costs: Each Party agrees to pay the other Party, within seven
days of demand and on a full indemnity basis, the amount of all costs and
expenses (including legal, valuation, accountancy and consulting fees and
commission and out-of-pocket expenses) and any VAT thereon incurred by such
Party in connection with the enforcement of, or the preservation of, its rights
under this Agreement.

 

  11.3 Inspection and Registration Costs: The Buyer shall pay all costs in
respect of: (i) its inspection of the Aircraft and the Technical Records,
(ii) any and all recording and filing fees associated with the Transaction
Documentation, including, without limitation, the transfer of title to the
Aircraft from the Seller to the Buyer and the novation of the Lease pursuant to
the Novation Agreement, and (iii) the costs and expenses of any financier which
may finance or re-finance the acquisition of the Aircraft by the Buyer.

 

12 Seller Representations

The Seller makes the representations and warranties set out in this clause 12 to
the Buyer.

 

  12.1 Status: The Seller is a national banking association duly organised in,
validly existing and in good standing under the laws of, the United States of
America and has the power to own its assets and carry on its business as it is
presently being conducted.

 

  12.2 Powers: The Seller has power to enter into, deliver, exercise its rights
and perform its obligations under and pursuant to the Transaction Documents to
which it is a party, and has taken all necessary action to authorise the entry
into and performance of each such document and the transactions contemplated
thereby, and no limits on its powers will be exceeded as a result of the taking
of any action contemplated by those documents.

 

  12.3 Due authorisation: The Seller has the power to enter into, exercise its
rights and perform and comply with its obligations contained in the Transaction
Documents to which it is a party and to consummate the transactions contemplated
by the Transaction Documents to which it is or will be a party.

 

  12.4 Obligations binding: Each Transaction Document to which it is a party
constitutes the legal, valid and binding obligations of the Seller enforceable
in accordance with its terms, except as such enforceability may be limited by
the Reservations.

 

19



--------------------------------------------------------------------------------

  12.5 Non-contravention: Neither the execution or delivery of any Transaction
Document, nor the exercise of any rights or performance of any obligations under
any such document by the Seller will result in any:

 

  (a) violation of any law or regulation to which it is subject;

 

  (b) breach of its constitutional documents;

 

  (c) breach of any deed, agreement, instrument or obligation binding upon it or
affecting any of its assets; or

 

  (d) breach of any limits on its powers.

 

  12.6 Title: The Seller has full legal title in and to the Aircraft, and on the
Delivery Date the Seller will transfer full legal and beneficial title to Buyer
with full title guarantee free and clear of any Security other than Permitted
Liens.

 

  12.7 No Liens: To the best of the Seller’s knowledge, there is no Security
against the Aircraft that is not a Permitted Lien (as defined in the Lease).

 

  12.8 Supplemental Rental: To the best of the Seller’s knowledge, each
Supplemental Rental Balance is set out in Schedule 5 as at the date hereof and,
except as otherwise provided in any confirmation provided by the Seller and the
Lessee to the Buyer pursuant to the Novation Agreement, as at the Delivery Date.
As of the date hereof and, except as provided in any confirmation provided by
the Seller pursuant to the Novation Agreement, as at the Delivery Date, the
Lessee has not notified the Seller of any pending claims for reimbursement of
any Supplemental Rental.

 

  12.9 Lease Documents: Other than the Novation Agreement, the Lease Documents
constitute the entire agreement between the Seller or any of its Affiliates, on
the one hand, and the Lessee or any of its Affiliates, on the other hand, with
respect to the Aircraft, and there are no waivers, consents, approvals, or
amendments (oral or written) in effect that would affect the terms of leasing of
the Aircraft or that modify or amend the provisions of the Lease Documents.

 

  12.10 Lessor Assignment: Except pursuant to the Existing Financing Documents
and the Novation Agreement, it has not assigned or transferred any of its rights
or obligations under the Lease Documents.

 

  12.11 Lessee Assignment: It has not consented to any assignment by the Lessee
of its rights under the Lease except as required pursuant to the Existing
Financing Documents or, so far as it is aware, to any transfer of possession of
the Aircraft, except as permitted by the terms of the Lease.

 

  12.12 No Breach By Lessor: It is not in breach of any of its obligations under
the Lease.

 

  12.13 Litigation: There is no actual, pending or, to the knowledge of the
Seller, threatened, litigation or arbitration, dispute resolution or proceedings
before any court or arbitrator involving the Seller which by itself or together
with any other such proceedings or claims, if determined adversely to it, could
reasonably be expected to have a material adverse effect on the Seller’s ability
to perform its obligations under this Agreement and the other Transaction
Documents.

 

20



--------------------------------------------------------------------------------

  12.14 Tax Claim: No claim has been made by the Seller against the Lessee for
any Tax indemnification under the Lease Documents.

 

  12.15 Default: To the best of Seller’s knowledge, no Default has occurred and
is continuing.

 

  12.16 Rent: The Seller has not received any payment of Rental that would be
due before the Delivery Date in advance of the date such payment is due and
payable under the Lease.

 

  12.17 Termination: The Lease has not been terminated by the Seller, and the
Seller has not consented to any termination of the Lease.

 

  12.18 Repetition: The Seller shall make each representation and warranty in
this clause 12 on the date of this Agreement and shall repeat each such
representation and warranty on the Delivery Date, by reference to the facts and
circumstances then existing, and each such representation and warranty shall
survive the execution of this Agreement and Delivery.

 

13 Acknowledgement and Disclaimer

 

  13.1 Disclaimer: THE BUYER UNCONDITIONALLY AGREES THAT AS BETWEEN THE BUYER
AND THE SELLER THE AIRCRAFT IS TO BE SOLD AND BOUGHT IN AN “AS IS WHERE IS”
CONDITION AS AT THE DELIVERY DATE AND, EXCEPT AS EXPRESSLY SET OUT IN CLAUSE 12,
THE SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER IN RESPECT OF THIS
AGREEMENT, THE AIRCRAFT OR ANY OTHER MATTER RELATING TO THIS AGREEMENT OR THE
AIRCRAFT AND, EXCEPT AS EXPRESSLY SET OUT IN CLAUSE 12, THE SELLER EXPRESSLY
DISCLAIMS:

 

  (a) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS TO CONDITION,
DESCRIPTION, AIRWORTHINESS, VALUE, SATISFACTORY QUALITY, DESIGN, QUALITY,
DURABILITY, MANUFACTURE OR OPERATION OF ANY KIND OR NATURE;

 

  (b) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR
FITNESS FOR PURPOSE OR USE OF THE AIRCRAFT;

 

  (c) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS TO ABSENCE OF LATENT,
INHERENT OR OTHER DEFECTS (WHETHER OR NOT DISCOVERABLE) OR AS TO FREEDOM FROM
ANY RIGHTFUL CLAIM BY WAY OF INFRINGMENT OF ANY PATENT, COPYRIGHT, DESIGN OR
OTHER PROPRIETARY RIGHTS;

 

  (d) ANY IMPLIED REPRESENTATION OR WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE; AND

 

21



--------------------------------------------------------------------------------

  (e) ANY OBLIGATION OR LIABILITY OF THE SELLER ARISING IN CONTRACT OR TORT,
WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF THE SELLER, ACTUAL OR IMPUTED, OR
IN STRICT LIABILITY IN RELATION TO ANY OF THE MATTERS REFERRED TO IN
CLAUSES 13.1(a) TO 13.1(d) OR FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO
THE AIRCRAFT OR ANY RISKS RELATING THERETO OR FOR ANY LIABILITY OF THE BUYER TO
ANY THIRD PARTY OR ANY OTHER DIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGE
WHATSOEVER AND HOWSOEVER CAUSED.

 

  13.2 Delivery Acceptance Certificate: DELIVERY BY THE BUYER TO THE SELLER OF
THE DELIVERY ACCEPTANCE CERTIFICATE SHALL BE CONCLUSIVE PROOF, AS BETWEEN THE
BUYER AND THE SELLER, THAT THE AIRCRAFT IS IN EVERY WAY SATISFACTORY TO THE
BUYER.

 

14 Buyer Representations

The Buyer makes the representations and warranties set out in this clause 14 to
the Seller.

 

  14.1 Status: The Buyer is a company limited by shares validly incorporated and
existing under the laws of the Republic of Singapore and has the power and all
necessary governmental and other consents, approvals, licences and authorities
in any applicable jurisdiction to own its assets and carry on its business.

 

  14.2 Powers: The Buyer has power to enter into, deliver, exercise its rights
and perform its obligations under and pursuant to the Transaction Documents to
which it is a party, and has taken all necessary action to authorise the entry
into and performance of each such document and the transactions contemplated
thereby, and no limits on its powers will be exceeded as a result of the taking
of any action contemplated by those documents.

 

  14.3 Due authorisation: All Authorisations required by, or desirable to, the
Buyer in connection with the entry into, performance, validity and
enforceability of and admissibility in evidence of and the transactions
contemplated by, the Transaction Documents to which it is a party have been
obtained or effected (as appropriate) and are in full force and effect.

 

  14.4 Obligations binding: Each Transaction Document to which it is a party is
the legal, valid and binding obligation of the Buyer enforceable in accordance
with its terms, except as such enforceability may be limited by the
Reservations.

 

  14.5 Non-contravention: Neither the execution or delivery of any Transaction
Document, nor the exercise of any rights or performance of any obligations under
any such document by the Buyer will result in any:

 

  (a) violation of any law or regulation to which it is subject;

 

  (b) breach of its constitutional documents;

 

  (c) breach of any deed, agreement, instrument or obligation binding upon it or
affecting any of its assets; or

 

  (d) breach of any limits on its powers.

 

22



--------------------------------------------------------------------------------

  14.6 Repetition: The Buyer shall make each every representation and warranty
in this clause 14 on the date of this Agreement and shall repeat each
representation and warranty on the Delivery Date by reference to the facts and
circumstances then existing and each such representation and warranty shall
survive the execution of this Agreement and Delivery.

 

15 Insurance

 

  15.1 Liability Insurance: Commencing on the Delivery Date and ending on the
second anniversary of the Delivery Date (the “Relevant Period”) and regardless
of whether the Buyer ceases to be the owner thereof or the leasing of the
Aircraft pursuant to the Lease or any replacement lease is terminated before the
expiration of the Relevant Period, the Buyer shall ensure that (i) airline third
party liability insurance is maintained in respect of the Aircraft (and each
engine when separated from the Aircraft) in an amount not less than the amount
required to be maintained by the Lessee under the Lease from time to time and
(ii) such insurances name as “additional insureds” the parties required to be so
named under the Lease, including the Seller Indemnitees (and compliance with
such obligations shall be determined by reference to the terms of the Lease
irrespective of whether or not the leasing of the Aircraft to the Lessee
pursuant to the Lease is then continuing).

 

  15.2 Certificates: On or before Delivery and at each renewal of the insurances
required to be maintained pursuant to clause 15.1 during the Relevant Period,
the Buyer shall deliver to the Seller a certificate (which may be an insurance
certificate provided by Lessee or any replacement lessee) issued by the
insurance brokers for the Aircraft in respect thereof (and, if applicable, a
certificate issued by any reinsurers), each in form and substance consistent
with the requirements of the Lease in respect of any insurance which the Buyer
is required to procure pursuant to clause 15.1 with each Seller Indemnitee named
as additional insured for their respective rights and interest during the policy
period (and compliance with such obligations shall be determined by reference to
the terms of the Lease irrespective of whether or not the leasing of the
Aircraft to the Lessee pursuant to the Lease is then continuing).

 

16 Authorisations and Fees

 

  16.1 Authorisations: The Buyer will be responsible for all Authorisations
necessary for the ownership, leasing, registration, maintenance, use or
operation of the Aircraft after Delivery.

 

  16.2 Fees: The Buyer will, within seven days of demand, pay and indemnify the
Seller from and against, any fees, duties or costs payable to the Aviation
Authority or any other aviation authority or Governmental Entity in connection
with the transfer of title to the Aircraft from the Seller to the Buyer and/or
the Transaction Documents.

 

23



--------------------------------------------------------------------------------

17 Intentionally Omitted.

 

18 Assignments; Further Assurance

 

  18.1 Assignments and transfers: Neither Party may assign any of its rights or
transfer any of its rights or obligations under this Agreement except as
otherwise agreed between the Parties in writing.

 

  18.2 Further assurance: Each Party shall do and perform such other and further
acts and enter into such additional documentation (if any) reasonably requested
by the other Party (and at the expense of such other Party) to establish,
maintain and protect the rights and remedies of the Parties and carry out the
intent and purpose of this Agreement.

 

19 Payment Mechanics

 

  19.1 Payments to the Seller:

 

  (a) On each date on which the Buyer is required to make a payment under this
Agreement, the Buyer shall make the same available to the Seller for value on
the due date and in Dollars settled through the New York Clearing House
Interbank Payments System or such other funds as may be customary at the time
for settlement of transactions in Dollars in New York City.

 

  (b) All payments due to the Seller hereunder shall be made to the following
account or to such other account as the Seller may direct:

[*]

 

  19.2 Partial payments: If the Seller receives a payment that is insufficient
to discharge all the amounts then due and payable by the Buyer under this
Agreement, the Seller shall apply that payment towards the obligations of the
Buyer under this Agreement in such proportions and order and generally in such
manner as the Seller may, in its sole discretion, determine.

 

  19.3 No set-off by Buyer: All payments to be made by the Buyer under this
Agreement shall be calculated and be made without (and free and clear of any
deduction for) set-off or counterclaim and without any deduction or withholding
for or on account of Tax.

 

  19.4 Currency of account:

 

  (a) Subject to clauses 19.4(b) and (c) Dollars is the currency of account and
payment for any sum due from the Buyer under this Agreement.

 

24



--------------------------------------------------------------------------------

  (b) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (c) Any amount expressed to be payable in a currency other than Dollars shall
be paid in that other currency.

 

20 Notices

 

  20.1 Communications in writing: Any communication to be made under or in
connection with this Agreement shall be made in writing and, unless otherwise
stated, may be made by fax, letter or email.

 

  20.2 Addresses: The address, fax number and, email address of each Party for
any communication or document to be made or delivered under or in connection
with this Agreement is:

 

  (a) in the case of the Seller:

Wells Fargo Bank Northwest, National Association an Owner Trust as Owner Trustee
for GAIF II Investment Sixteen, LLC

c/o Guggenheim Aviation Partners, LLC

Eastpointe Corporate Center

22833 SE Black Nugget Road

Suite 110

Issaquah, WA 98027

 

Fax:     

[*]

Tel:     

[*]

Email:     

[*]

Attention:     

[*]

with a copy to:

Guggenheim Aviation Partners Limited

110 Wigmore Street

London W1U 3RW

 

Fax     

[*]

Email:     

[*]

Attention:     

[*]

 

  (b) in the case of the Buyer:

MSN 39286 Pte. Ltd.

c/o Allen & Gledhill LLP

One Marina Boulevard #28-00

Singapore 018989

 

Fax:     

[*]

Email:     

[*]

Attention:     

[*]

 

25



--------------------------------------------------------------------------------

With a copy to (which copy does not constitute notice)

Titan Singapore Aircraft Leasing Pte Ltd.

1 Marina Boulevard

One Marina Boulevard

#28-00 Singapore 018989

Email:     

[*]

Attention:     

[*]

and to:

Atlas Air, Inc.

2000 Westchester Avenue

Purchase, New York

Email: [*]

Attention: [*]

or any substitute address, fax number, email address, telephone number or
department or officer as a Party may notify to the other Party by not less than
five Business Days’ notice.

 

  20.3 Delivery: Any communication or document made or delivered by one person
to another under or in connection with this Agreement will only be effective:

 

  (a) if by way of fax, upon receipt by the sender of a facsimile transmission
report (or other appropriate evidence) showing the correct fax number and the
number of pages sent and that such transmission is “OK” or equivalent; or

 

  (b) if by way of email, when it has been sent provided the message is in
legible form and no message is received by the sender indicating that such
message has not been received by or delivered to the intended recipient; or

 

  (c) if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under clause 20.2, if addressed to that department or officer.

 

  20.4 English language:

 

  (a) Any notice given under or in connection with any Transaction Document must
be in English.

 

  (b) All other documents provided under or in connection with any Transaction
Document (including any documents provided pursuant to the Buyer Conditions
Precedent or the Seller Conditions Precedent) must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by a Party, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

26



--------------------------------------------------------------------------------

  20.5 Working day convention: Any communication received on a non-Business Day
or after business hours in the place of receipt will only be deemed to be given
on the next Business Day in that place (subject to its having been delivered in
accordance with the terms of this Agreement).

 

21 Calculations and Certificates

 

  21.1 Day count convention: Except as otherwise provided in this Agreement, any
interest, commission or fee accruing under this Agreement will accrue from day
to day and is calculated on the basis of the actual number of days elapsed and a
year of 360 days.

 

  21.2 Days in a period: In determining the number of days in a period, the
first day shall be included but not the last.

 

22 Partial Invalidity

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

23 Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of any Party,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

24 Amendments; Waiver

No term of this Agreement may be amended, waived or modified without an
instrument in writing executed by both Parties.

 

25 Counterparts

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (PDF) or telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.
In relation to each counterpart, upon confirmation by or on behalf of the
signatory that the signatory authorises the attachment of such counterpart
signature page to the final text of this Agreement, such counterpart signature
page shall take effect, together with such final text, as a complete
authoritative counterpart of this Agreement.

 

27



--------------------------------------------------------------------------------

26 Entire Agreement

This Agreement contains the entire agreement between the Parties in relation to
the sale and purchase of the Aircraft.

 

27 Time of the Essence

The time stipulated in this Agreement for all payments by the Buyer and the
prompt and punctual performance of the Buyer’s and Seller’s obligations under
this Agreement are of the essence of this Agreement.

 

28 Brokers and Other Third Parties

 

  28.1 No brokers: Each of the Parties hereby represents and warrants to the
other that it has not paid, agreed to pay or caused to be paid directly or
indirectly in any form, any commission, percentage, contingent fee, brokerage or
other similar payments of any kind in connection with the establishment or
operation of this Agreement, to any person, other than fees payable to its legal
advisers and, in respect of the Seller, Guggenheim Aviation Partners, LLC and
Guggenheim Aviation Partners Limited in respect of whose costs the Seller will
be responsible.

 

  28.2 Indemnity: Each Party agrees to indemnify and hold the other harmless,
within seven days of demand, against any and all claims, suits, damages, costs
and expenses (including reasonable attorneys’ fees) asserted by any agent,
broker or other third party for any commission or compensation of any nature
whatsoever based upon any Transaction Document or the Aircraft if such claim,
suit, damage, cost or expense arises out of breach by the indemnifying Party,
its employees or agents of this clause 28.

 

29 Third Party Rights

 

  29.1 Save for any Seller Indemnitees (other than the Seller), a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

 

  29.2 Notwithstanding any term of this Agreement, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 

30 Governing Law

This Agreement and all non-contractual obligations arising in any way whatsoever
out of or in connection with this Agreement shall be governed by, construed and
take effect in accordance with English law.

 

31 Jurisdiction

 

  31.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or any
non-contractual obligations arising in any way whatsoever out of or in
connection with this Agreement) (a “Dispute”).

 

28



--------------------------------------------------------------------------------

  31.2 The Buyer agrees that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly the Buyer will not argue to
the contrary.

 

  31.3 This clause 31 is for the benefit of the Seller only. As a result, the
Seller shall not be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Seller may
take concurrent proceedings in any number of jurisdictions.

 

32 Process Agent

 

  32.1 Process Agent for Buyer

Without prejudice to any other mode of service, the Buyer:

 

  (a) appoints Elaine Proud, Amy House, Park Road, Cromer Norfolk NR27 0EA
United Kingdom as its agent for service of process relating to any proceedings
before the English courts in connection with this Agreement and agrees to
maintain the process agent in England notified to the Seller;

 

  (b) agrees that failure by a process agent to notify the Buyer of the process
shall not invalidate the proceedings concerned; and

 

  (c) consents to the service of process relating to any such proceedings by
prepaid mailing of a copy of the process to Buyer’s agent at the address
identified in clause 32.1(a) or by prepaid mailing by air mail, certified or
registered mail of a copy of the process to Buyer at the address set forth in
Clause 20.2(b).

 

  32.2 Process Agent for Seller

Without prejudice to any other mode of service, the Seller:

 

  (a) appoints Guggenheim Aviation Partners, Limited of 110 Wigmore Street,
London W1U 3RW, England as its agent for service of process relating to any
proceedings before the English courts in connection with this Agreement and
agrees to maintain the process agent in England notified to the Buyer;

 

  (b) agrees that failure by a process agent to notify the Seller of the process
shall not invalidate the proceedings concerned; and

 

  (c) consents to the service of process relating to any such proceedings by
prepaid mailing of a copy of the process to Seller’s agent at the address
identified in clause 32.2(a) or by prepaid mailing by air mail, certified or
registered mail of a copy of the process to Seller at the address set forth in
Clause 20.2(a).

 

33 Confidentiality

The Seller and the Buyer agree to keep the existence and the terms of this
Agreement and each other Transaction Document strictly confidential and not to
disclose it to any person other than (i) in the case of the Seller, each other
Seller Indemnitee (ii) in the case of each

 

29



--------------------------------------------------------------------------------

of the Seller Indemnitees and the Buyer, its affiliates, members, managers,
directors, employees, their respective boards of directors and professional
advisors including prospective lenders and their legal advisors advising them in
connection with the subject matter of this Agreement and (iii) for legal or
statutory reasons, without, in any case, securing the prior written consent of
the other Party. Notwithstanding any other provision of this Agreement to the
contrary, the legal obligations of confidentiality hereunder do not extend to
the U.S. federal or state tax structure or the U.S. federal or state tax
treatment of the transactions contemplated hereby. If any U.S. federal or state
tax analyses or materials are provided to any party, such party is free to
disclose any such analyses or materials without limitation.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

30



--------------------------------------------------------------------------------

Aircraft Sale Agreement in respect of one Boeing 777F Aircraft MSN 39286 THE
SELLER

 

for and on behalf of Wells Fargo Bank Northwest,

National Association (not in its individual capacity

but solely as owner trustee for the benefit of

GAIF II Investment Sixteen, LLC)

 



--------------------------------------------------------------------------------

Aircraft Sale Agreement in respect of one Boeing 777F Aircraft MSN 39286 THE
BUYER

 

for and on behalf of MSN 39286 Pte. Ltd.